Order denying defendant’s motion to vacate the order dated August 1,1932, appointing a receiver of the rents and profits of the mortgaged premises, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the ground that plaintiff failed to comply with the provisions of Section 150 of the General Corporation Law. In our opinion, according to the provisions of this section, a receiver can be appointed in an action of this kind where the property belongs to a corporation only upon a showing that the mortgage debt or the interest thereon has remained unpaid for at least thirty days after payment demanded, and, in addition to this, it must be shown that either the income of the property is specifically mortgaged or that the property itself appears to be insufficient to pay the mortgage debt. In the present case, the plaintiff failed to show that the mortgage debt or interest thereon remained unpaid for at least thirty days after payment demanded, and, for this reason, the order appointing the receiver was improperly made. (Manufacturers Trust Co. v. Roerich Museum, 236 App. Div. 76.) Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.